Citation Nr: 0628333	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date earlier than April 30, 
2002 for the assignment of a 50 percent evaluation for 
service connected PTSD.

3.  Entitlement to an increased rating for residuals, shell 
fragment wound, left (minor) hand, currently evaluated as 20 
percent disabling.

4.  Entitlement to service connection for a left arm 
condition, as secondary to the service-connected disability 
of shell fragment wound of the left hand.

5.  Entitlement to service connection for residuals of neck 
condition, to include as secondary to the service-connected 
disability of shell fragment wound to the left hand.

6.  Entitlement to an award of a total disability rating for 
compensation based upon individual unemployability (TDIU) due 
to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The RO denied entitlement to TDIU in April 1998.  The veteran 
filed a notice of disagreement with this decision, but was 
not issued a statement of the case.  In April 2002, the 
veteran reasserted entitlement to TDIU, which was denied in 
October 2002.  The veteran perfected an appeal of the October 
2002 rating decision.  However, as his previous notice of 
disagreement was not addressed, the current appeal for TDIU 
stems from the April 1998 rating decision.

In October 2002, the RO denied an increased rating for shell 
fragment wound left hand, currently evaluated as 20 percent 
disabling; denied service connection for a left arm and neck 
condition, both secondary to the left hand; and granted an 
increased rating of 50 percent for PTSD effective April 30, 
2002.  The veteran has indicated that he is not satisfied 
these ratings and stated that he want an earlier effective 
date for the PTSD rating.  Thus, these claims are all before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Board hearing in Washington, DC on 
his December 1997 VA-Form 9, appealing the PTSD, earlier 
effective date for PTSD, and TDIU claims.  He also requested 
a Board hearing on a subsequent December 1997 statement.  The 
Board denied an increased rating for PTSD in April 1998, and 
referred the earlier effective date and TDIU issues to the 
RO.  The veteran subsequently filed new claims for all issues 
that are currently on appeal.  He did not request a hearing 
on his December 2003 VA-Form 9.  The Board sent the veteran a 
letter in July 2006, requesting that he clarify whether he 
wanted a Board hearing.  He responded in July 2006 that he 
wanted to attend a Travel Board hearing at the RO.  
Therefore, a hearing must be scheduled.  See 38 C.F.R. § 
20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO, pursuant 
to 38 C.F.R. § 20.700 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



